Exhibit 10.33

EXECUTION COPY

THIRD AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

dated as of and effective November 21, 2006

By and Between

Trex Company, Inc.

and

JPMorgan Chase Bank, N.A., as Issuing Bank and Administrative Agent

in connection with the Letter of Credit

securing

$25,000,000

Mississippi Business Finance Corporation

Variable Rate Demand Environmental Improvement Revenue Bonds

(Trex Company, Inc. Project), Series 2004



--------------------------------------------------------------------------------

THIRD AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

TABLE OF CONTENTS

This Table of Contents is not a part of this Third Amendment to Reimbursement
and Credit Agreement and is only for convenience of reference.

 

             Page Section 1. Definitions; Rules of Interpretation     1   1.1  
Definitions    1   1.2   Rules of Interpretation    1 Section 2. Amendment of
Original Agreement     2   2.1   Amendment of Section 6.12(b) of Original
Agreement    2   2.2   Amendment of Section 7.01(c) of Original Agreement    2
Section 3. Representations of the Parties     2   3.1   Due Organization    2  
3.2   Due Authorization    3   3.3   No Conflict    3   3.4   Further Assurances
   3 Section 4. Special Representations of the Borrower     3   4.1   Prior
Representations and Warranties    3   4.2   No Default    3   4.3   Full Force
and Effect    3   4.4   BBT Agreement Amendment    3 Section 5. More Favorable
Covenants     4 Section 6. Miscellaneous     4   6.1   Governing Law    4   6.2
  Execution in Counterparts    4   6.3   Costs and Expenses    4 Section 7.
Effective Date     4

 

-i-



--------------------------------------------------------------------------------

THIRD AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

THIS THIRD AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (this “Third
Amendment”), dated as of and effective November 21, 2006, between TREX COMPANY,
INC., a Delaware corporation (the “Borrower”) and JPMorgan Chase Bank, N.A., as
Issuing Bank (in such capacity the “Bank”) and Administrative Agent (in such
capacity the “Administrative Agent”).

BASIS FOR THIS THIRD AMENDMENT

1. This Third Amendment is authorized by Section 11.03 of the Reimbursement and
Credit Agreement dated as of December 1, 2004, among the Borrower, the Bank and
the Administrative Agent (the “Original Agreement”). The terms, conditions and
provisions of the Original Agreement, as amended by the First Amendment to
Reimbursement and Credit Agreement dated July 25, 2005, among the Borrower, the
Bank and the Administrative Agent (the “First Amendment”) and the Second
Amendment to Reimbursement and Credit Agreement dated as of and effective
December 31, 2005 (the “Second Amendment” and together with the Original
Agreement and the First Amendment, the “Amended Agreement”) are incorporated
into this Third Amendment by reference to the same extent and with the same
force and effect as if fully stated in this Third Amendment.

2. The Borrower, the Bank and the Administrative Agent have agreed to a further
amendment to (a) Section 6.12 of the Original Agreement in order to provide a
new ratio of Funded Net Debt to Consolidated EBITDA on December 31, 2006 and
March 31, 2007 and (b) Section 7.01 in order to permit an increase in the amount
of Debt outstanding under the BBT Agreement.

3. In consideration of the premises and of the mutual covenants herein
contained, and for good and valuable consideration, the Bank, the Administrative
Agent and the Borrower do mutually covenant and agree, as follows:

Section 1. Definitions; Rules of Interpretation.

1.1 Definitions. For purposes of this Third Amendment, all capitalized words and
phrases not defined in this Third Amendment shall have the meanings given to
them in Section 1.01 of the Original Agreement.

1.2 Rules of Interpretation. For all purposes of the Agreement the following
shall govern, except as otherwise expressly provided for or unless the context
otherwise requires:

(i) The “Agreement” shall mean the Amended Agreement as modified, altered,
amended or supplemented by this Third Amendment and as it may from time to time
be further modified, altered, amended or supplemented.

(ii) All references in this Third Amendment to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the
Original Agreement unless otherwise indicated.



--------------------------------------------------------------------------------

(iii) Terms defined in this Third Amendment shall have the meanings prescribed
for them where defined herein.

(iv) All accounting terms not otherwise defined in this Third Amendment shall
have the meanings assigned to them in accordance with the Original Agreement.

(v) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(vi) Terms in the singular include the plural and vice versa.

(vii) The headings and the table of contents set forth in this Third Amendment
are solely for convenience of reference and shall not constitute a part of this
Third Amendment nor shall they affect its meaning, construction or effect.

Section 2. Amendment of Original Agreement.

2.1 Amendment of Section 6.12(b) of Original Agreement. Section 6.12(b) of the
Original Agreement is hereby amended to read in its entirety as follows:

“(b) The Borrower will not, as of the end of any fiscal quarter, permit the
ratio of Funded Net Debt to Consolidated EBITDA for the four-quarter period
ended as of the end of such fiscal quarter to exceed 2.50 to 1.00; provided that
(i) the ratio of Funded Net Debt to Consolidated EBITDA for the fiscal quarter
ending December 31, 2006 shall not exceed 3.75 to 1.00 and (ii) the ratio of
Funded Net Debt to Consolidated EBITDA for the fiscal quarter ending March 31,
2007 shall not exceed 3.25 to 1.00.”

2.2 Amendment of Section 7.01(c) of Original Agreement. Section 7.01(c) of the
Original Agreement is hereby amended to read in its entirety as follows:

“(c) Debt outstanding under the BBT Agreement (including the Real Estate Term
Loan Obligations (as defined in the BBT Agreement) and the Revolving Credit Loan
Obligations (as defined in the BBT Agreement) (which have been increased to an
authorized amount not to exceed $70,000,000 through June 30, 2007 and shall
revert to $20,000,000 thereafter)) and under the Notes (as defined in the BBT
Agreement) and the Subsidiary guarantees required pursuant thereto;”

Section 3. Representations of the Parties. Each of the parties hereto hereby
represents and warrants to the other parties as follows:

3.1 Due Organization. Each party is an organization duly organized, validly
existing under the law of the state of its formation and in good standing in all
jurisdictions required for it to conduct its business as now conducted and has
full power and authority to carry on its business as now conducted.

 

-2-



--------------------------------------------------------------------------------

3.2 Due Authorization. Each party has full power and authority to execute,
deliver and perform this Third Amendment and to carry out the transactions
contemplated hereby. This Third Amendment has been duly and validly executed and
delivered by each party and constitutes the valid and binding obligation of each
party, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by laws affecting creditors’ rights and debtors’
obligations generally, and legal limitations relating to remedies of specific
performance and injunctive and other forms of equitable relief.

3.3 No Conflict. The execution, delivery and performance of this Third Amendment
(as well as any other instruments, agreements, certificates or other documents
contemplated hereby, if any) do not (a) violate any laws, rules, regulations,
court orders or orders of any governmental or regulatory body applicable to the
parties or their respective property, (b) require any consent, approval or
authorization of, or notice to, or declaration, filing or registration with any
governmental body or other entity that has not been obtained or made or
(c) violate or conflict with any provision of the organizational document,
operating agreement or bylaws of such party.

3.4. Further Assurances. Each party hereto, at the reasonable request of any
other party hereto, will execute and deliver such other documents and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

Section 4. Special Representations of the Borrower The Borrower hereby
represents and warrants to the other parties as follows:

4.1. Prior Representations and Warranties The representations and warranties of
the Borrower in the Amended Agreement are true and correct in all material
respects as of the date hereof.

4.2. No Default There is no Default or Event of Default under the Amended
Agreement.

4.3. Full Force and Effect All provisions of Amended Agreement continue in full
force and effect with respect to the Borrower.

4.4. BBT Agreement Amendment The BBT Agreement was amended to contain provisions
similar to those contained in Section 2.1 and 2.2 hereof on November 9, 2006.

 

-3-



--------------------------------------------------------------------------------

Section 5. More Favorable Covenants. If, after the date hereof, any of the
covenants, representations and warranties or events of default, or any other
material term or provision, contained in the BBT Agreement is amended, restated,
supplemented or otherwise modified to make such covenant, representation and
warranty or event of default, or any other material term or provision more
favorable, in the sole but reasonable opinion of the Administrative Agent, to
the lender or lenders under the BBT Agreement than are the terms of this Third
Amendment to the Bank and the Bank Participants, this Third Amendment shall be
amended to contain each such more favorable covenant, representation and
warranty, event of default, term or provision, and the Borrower hereby agrees to
so amend this Third Amendment and to execute and deliver all such documents
requested by the Administrative Agent to reflect such amendment. Prior to the
execution and delivery of such documents by the Borrower, unless the
Administrative Agent has waived in writing its rights under this Section 5, this
Third Amendment shall be deemed to contain each such more favorable covenant,
representation and warranty, event of default, term or provision of the BBT
Agreement for purposes of determining the rights and obligations hereunder.

Section 6. Miscellaneous.

6.1 Governing Law. The substantive laws of the State shall govern the
construction and enforcement of this Third Amendment without giving effect to
the application of choice of law principles.

6.2 Execution in Counterparts. This Third Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

6.3 Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Bank in
connection with the preparation, execution and delivery of this Third Amendment
and any other documents which may be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Bank and the Administrative Agent with respect thereto.

Section 7. Effective Date. This Third Amendment shall become effective
immediately.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

TREX COMPANY, INC.

By:  

/s/ Paul D. Fletcher

  Paul D. Fletcher   Senior Vice President and Chief Financial Officer

JPMORGAN CHASE BANK, N.A., as

Bank and Administrative Agent

By:  

/s/ Lee Brennan

  Lee Brennan   Vice President

 

-5-